67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Reginald PERKINS, Appellant.
No. 95-1744.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 15, 1995.Filed:  Sept. 25, 1995.

Before FAGG, MAGILL, and MURPHY, Circuit Judges.
PER CURIAM.


1
Reginald Perkins pleaded guilty to being a felon in possession of a firearm in violation of 18 U.S.C. Sec. 922(g)(1).  Relying on United States v. Lopez, 115 S. Ct. 1624 (1995), Perkins argues that Congress lacks authority to make a felon's possession of a weapon a federal crime.  Perkins's argument, however, is foreclosed by our recent holding in United States v. Rankin, No. 95-1406, 1995 WL 445716 (8th Cir.  July 28, 1995).


2
We also reject Perkins's challenge to the sentence imposed by the district court under the guidelines.  An extended discussion of Perkins's argument would serve no useful purpose because the controlling law is clear.  We thus affirm the district court.  See 8th Cir.  R. 47B.